Case 1:20-cr-00603-PKC Document 30-2 Filed 07/23/21 Page 1 of 2




                     EXHIBIT B
        Case 1:20-cr-00603-PKC Document 30-2 Filed 07/23/21 Page 2 of 2




Rap Lyrics



USAO_001005 (“FBGottiCHP”)
   •   Page 17: “My niggas is my niggads Ill lie for em. My brothers word to mother Ill die for
       em. If anything Ill take 25 to life for em. Any day could be my last day so I keep that
       pipe on em. GMF my family I’ll ride for em.”

   •   Page 18: “Say a word make a move Gilly see & he dumping. I be wit billz I be wit stelo
       all my niggas love stuntin.”

   •   Page 23: “Gotti bandz man I’m back in my glo. Hunnit zans I got that for the low. All
       black on my hip that’s the pole. On my hand got tats for the O. On my chest got tats for
       the gang.”



USAO_001005 (“Notes”)


   •   Page 3: “I’m neva lackin I stay wit a tool. Heavy on Benji & I’m smokin on goon. . .
       Word to my mother it’s every o shot. Got the lil bros spinnin them blocks. But that’s on
       gang if I catch them in traffic. New pack a o gonna drop.”

   •   Page 3: “Chev hit I caught 4 in Aa week”

   •   Page 10: “They took one of mines but nigga ima hit a few. You niggas got Monroe’s
       ain’t no time to pick & choose…Spinnin for the ops you fuckin wit em you get hit up
       to…We ain’t fuckin wit the otherside bitch you better get in tune…”

   •   Page 11: “It’s da checks or the pros. It’s the crack or the dope.”

   •   Page 14: “100 yerks I got that for the low.”

   •   Page 16: “Bust up a touchie tander or a Chevy piece.”

   •   Page 18: “I could aim with this 40 cock it back & hold it steady (boom). I ain’t hiding
       from these goofies catch me posted at the deli.”
